internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-107505-02 date date legend x country d1 dear this letter responds to a letter dated date and subsequent correspondence by your authorized representative on behalf of x requesting an extension of time for x to elect to be treated as a disregarded_entity under sec_301_7701-3 of the procedure and administration regulations facts according to the information submitted x was founded as a country private limited_company on d1 x intended to elect to be classified as a disregarded_entity under sec_301_7701-3 however x inadvertently failed to timely file its form_8832 entity classification election law and analysis sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with more than one owner can elect to be classified as an association or as a partnership sec_301_7701-3 provides that unless it elects otherwise a foreign eligible_entity is an association if all members have limited_liability sec_301_7701-3 provides in part that an eligible_entity may elect to plr-107505-02 be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the applicable service_center to be valid an election must generally be signed by each member of the electing entity or any officer manager or member of the electing entity who is authorized under local law or the entity's organizational documents to make the election and who represents to having such authorization under penalties of perjury see sec_301_7701-3 sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the government sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic_extension s of time for making certain elections but does not apply to elections under sec_301_9100-3 sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions based solely on the facts submitted and the representations made we find that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to make an election to be treated as a disregarded_entity for federal tax purposes effective d1 x should make the election by filing a properly executed form_8832 and attaching a copy of this letter to the election a copy is enclosed for that purpose this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-107505-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours s william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
